Title: To Thomas Jefferson from William Short, 11 September 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Sunday evening Sep. 11. —08
                  
                  Your favor of the 6th. was recieved yesterday—Without advancing so far as to leave the least room of suspicion of my object I find that Mr Biddle’s plan is to pursue the commencement he has made in the practice of the law & would not quit it—Of the other two one has an office under the State that he apprehended he should lose, but now having lost that apprehension in a great measure, it is probable he would not quit it—The third, from the little I have now seen of him, & I sought them both with a view to forming a judgment, is too young & raw I fear to be as useful as could be wished—The present appearance is therefore that I must postpone making a choice until I arrive in France, where it is said there are several young men on their travels.—In this case I will take charge of your despatches for that country, if you judge proper. I shall say that as I am going there they are intrusted to me, merely as a safe hand. This may give me a facility in proceeding from the port to Paris if there should be any obstacle there as to strangers in general—I have omitted always to mention my passeport. I suppose Mr Madison however will send me one which may enable me to proceed to Paris—I mention it now for greater caution, as I shall appear on arriving, a private individual, & a passeport is indispensable. As to the time & manner of making my public character known to the Government of France I shall follow your instructions.
                  The Collector received Mr Gallatin’s directions & advertized for proposals to be received to the 10th.—So many offered (I think 25) that it took him the whole of yesterday to examine them, & he could not complete the business so as to decide—He will do this to-morrow—The vessel it is said cannot be ready in less than a week from the day of the contract—They are most of them good vessels I believe, but there are many small ones, & I now apprehend as the only danger that he may take a small one,  they will of course be the cheapest—I have done all that I thought I could take on me with propriety & without going too far to prevent this—He seems a prudent & cautious man, & will do I am persuaded what he thinks right—I am not without anxiety on the subject.
                  I wrote to you on the 4th.—If I should find a young man that should appear acceptable, I shall take him immediately—& if the youngest brother mentioned in mine of 21. should on a further observation remove my doubts, I should propose it to him.—In the mean time if you shall have sent the despatches to my charge, I shall be careful of them, & they may have the advantage of securing my passing on to Paris without difficulty.
                  I say no more at present than to reciprocate your kind wishes & to assure you dear Sir of the invariable sentiments of your friend & servant
                  
                     W Short 
                     
                  
               